Citation Nr: 1607047	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013, the Board remanded the claim for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have sleep apnea that was caused or aggravated by his service, or by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not caused or aggravated by service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he sleep apnea that was caused or aggravated by his service-connected PTSD. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for residuals of prostatectomy, residuals of fragment wound left leg, "scars, right arm and right leg," malaria, impotence, and PTSD.  

The Veteran's service treatment records include a December 1969 chest X-ray, which was normal.  The Veteran's separation examination report, dated in March 1970, shows that his nose, sinuses, mouth and throat, and lungs and chest, were clinically evaluated as normal.  A chest X-ray was normal.  An associated "report of medical history" shows that the Veteran stated that he was in good health, and that he indicated that he did not have a history of "ear, nose or throat trouble," but that he did have a history of chronic cough, and shortness of breath.  The report notes that his shortness of breath occurred when he was in bed and changes position, with palpitations.  It was also noted that he had a history of pneumonia.  

The post-service medical evidence consists of VA and non-VA treatment reports, which show that the Veteran was noted to be "somewhat obese" in April 1975, obese in 2001, and to have sleep apnea in 2007.  With regard to PTSD, the Board notes that there are no VA progress notes for this disorder dated after July 2007.  An August 2007 VA examination report noted that he does not have occupational limitations, and that he had some mild to moderate difficulty interpersonally, but that he was generally functioning pretty well, with limited relationships.  

In September 2008, the Veteran was afforded a VA examination.  The examiner stated that the Veteran's claims file had been reviewed.  It appears that the Veteran reported symptoms of snoring, stopping breathing in his sleep, and daytime hypersomnolence.  The diagnosis was sleep apnea.  The examiner concluded that the Veteran's sleep apnea was not caused by or a result of his service-connected PTSD.  The examiner explained that a review of medical literature showed that PTSD not a risk factor for sleep apnea, that the Veteran is obese, and that obesity is a risk factor for sleep apnea. 

In December 2013, the Board remanded the claim.  The Board noted that the September 2008 VA examiner did not address whether or not the Veteran's PTSD may have aggravated by his sleep apnea, or whether or not the Veteran's sleep apnea could be directly related to service, including his March 1970 separation examination report (in which it was noted that he had shortness of breath at times when he was in bed).  

A VA disability benefits questionnaire (DBQ), dated in April 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran reported that his symptoms began about 7 to 8 years before; he denied having any symptoms in the military.  He reported waking up in the middle of the night gasping for air and choking.  During the day, he fell asleep doing activities, such as visiting the dentist or getting his hair cut.  He fell asleep at traffic lights.  He has fallen asleep at his current job.  He is always tired during the day.  He weighs 80 to 90 pounds more now than when he was in the service.  The Veteran was noted to have a history of disorders that include obesity and PTSD.  The examiner concluded that the Veteran's sleep apnea was less likely as not (less than 50 percent probability) incurred in or caused by his service.  The examiner explained that the Veteran's inservice shortness of breath was not related to sleep apnea according to the Veteran, as he denied having any of his current symptoms during service.  The Veteran has gained almost 90 pounds since his service, which is a strong risk factor for sleep apnea.  The Veteran reports his symptoms began in about 2006, which is more than 30 years after discharge.  With regard to PTSD, the examiner concluded that the Veteran's sleep apnea is less likely as not (less than a 50 percent probability) due to or a result of this condition.  The examiner explained that the Veteran's PTSD is not a contributing factor in his sleep apnea, as it is inactive at this time.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran's inservice shortness of breath is not shown to have been related to sleep apnea, which the Veteran has reported began in about 2006.  

This is about 36 years after service, and this is when sleep apnea is first shown by the medical evidence.  

There is no competent opinion of record in support of the claim on a direct basis.  The only competent opinion is found in the April 2014 VA DBQ, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further points out that notwithstanding the fact that the April 2014 VA etiological opinion weighs against the claim, service connection is not warranted on the basis of continuity of symptomatology, as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) (2015), he has not claimed a continuity of symptomatology, and in any event, the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis.  

With regard to the possibility of secondary service connection, there is no competent opinion of record in support of the claim on a secondary basis.  The only competent opinions are found in the September 2008 VA examination report, and the April 2014 VA DBQ, and these opinions weigh against the claim.  In particular, the April 2014 VA opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  Accordingly, the claim must be denied.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has sleep apnea that has been caused by service, or caused or aggravated by a service-connected disability, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection for the claimed disability is not warranted.  Etiological opinions have been obtained which weigh against the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in June 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The matter was then readjudicated as recently as May 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  With regard to records from the South Florida Ear, Nose, and Throat Associates, in June 2008, the RO attempted to obtain these records without success.  In a statement, received in February 2014, the Veteran stated that his private doctor no longer had his records.  Therefore, additional development is not warranted.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2015).  The Veteran has been afforded examinations and etiological opinions have been obtained.  

In December 2013, the Board remanded this claim.  The Board directed that the Veteran be requested to provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea disorder.  In December 2013, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand, however, no additional treatment was identified.  The Board further directed that the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  In April 2014, this was done, and etiological opinions were obtained.  

The Board has considered that the Veteran's representative has argued that the April 2014 VA DBQ is inadequate because the examiner should not have relied upon the Veteran's reported history of symptoms.  The representative argues, "although the Veteran is competent to report on the sleep disturbance he suffered while in service, he is not qualified to make the medical determination whether these disturbances were related to sleep apnea or not."  See written brief presentation, dated in February 2016.  

An etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, the Veteran is competent to report his history of sleep symptoms, as these observations come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In the Board's judgment, the April 2014 VA DBQ does not show that the examiner based either of his opinions upon an "unqualified medical conclusion" from the Veteran.  Perman; Lee; Acevedo.  Rather, it appears that the examiner took the Veteran's reported history of symptomatology into account, which he is competent to provide, and formed his own conclusions based upon the entirety of the evidence, to include an approximately 90-pound weight gain since separation from service (for the opinion on a direct basis), and the determination that his PTSD was inactive (for the opinion on a secondary basis).  

To the extent that the representative has provided citations for articles, and asserts that they show that a relationship has been found between PTSD and sleep apnea, the Board is unable to find that this argument, which is general in nature, and does not indicate that any of the studies reasonably approximates the facts and circumstances of the Veteran's case, warrants greater probative value that the VA opinions, which are shown to have been based on a review of the Veteran's claims file.  Prejean; Neives-Rodriguez.  Therefore this evidence does not provide a sufficient basis to find that there is a causal relationship between sleep apnea and the Veteran's service, or a service-connected disability.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Finally, to the extent that the representative argues that the examiner's discussion of obesity was insufficient, service connection is not in effect for obesity.  Furthermore, this evidence is not accompanied by the opinion of a medical expert.  Mattern; Sacks; Wallin.  Therefore this evidence does not provide a sufficient basis to find that there is a causal relationship between sleep apnea and the Veteran's service, or a service-connected disability.  Libertine.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also .Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Service connection for sleep apnea is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


